                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

LAURIE TERRYL CHANDLER,           )   CIVIL NO. 18-00280 HG-RLP
                                  )
                Plaintiff,        )
                                  )
           vs.                    )
                                  )
 COMMISSIONER OF SOCIAL           )
 SECURITY,                        )
                                  )
                Defendant.        )
__________________________________)
       ORDER REVERSING THE DECISION OF THE SOCIAL SECURITY
  ADMINISTRATION COMMISSIONER AND REMANDING THE CASE FOR FURTHER
                            PROCEEDINGS


      This case involves the appeal of the Social Security

Administration Commissioner’s denial of Disability Insurance

Benefits and partial denial of Supplemental Security Income

Benefits to Plaintiff Laurie Terryl Chandler.

      On January 7, 2014, Plaintiff filed an application for

Disability Insurance Benefits pursuant to Title II of the Social

Security Act.   Plaintiff also filed an application for

Supplemental Security Income pursuant to Title XVI of the Social

Security Act.

      Plaintiff filed for benefits stating she has been disabled

since July 15, 2013, because of two separate instances of breast

cancer, bilateral total mastectomies, tendinitis, carpal tunnel

syndrome, chronic pain, depression, and anxiety.

      Plaintiff made sufficient payments to the Social Security

Administration through her former employment as a massage


                                  1
therapist in order to be insured through March 31, 2016.

       The Social Security Administration initially denied her

applications for both Disability Insurance Benefits and

Supplemental Security Income.

       Following an administrative hearing, the Administrative Law

Judge (“ALJ”) issued a decision that was partially favorable to

Plaintiff.

       First, the ALJ denied Plaintiff’s application for Disability

Insurance Benefits pursuant to Title II of the Social Security

Act.    Plaintiff was found to be ineligible for Disability

Insurance because she was not disabled before the date she was

last insured.    The ALJ specifically held that Plaintiff was not

disabled for a continuous period of at least 12 months following

her onset disability date of July 15, 2013 through March 31,

2016, the date Plaintiff was last insured.

       Second, the ALJ partially granted Plaintiff’s application

for Supplemental Security Income pursuant to Title XVI of the

Social Security Act.    The ALJ found that Plaintiff was not

disabled for a continuous period of at least 12 months from her

alleged onset disability date of July 15, 2013 through August 3,

2016.

       The ALJ found that Plaintiff was first disabled as of August

3, 2016, the date when Plaintiff’s age category changed to an

individual of advanced age.    The ALJ found that as of August 3,

2016, when Plaintiff became a person of advanced age, she was

entitled to Supplemental Security Income.

                                  2
     The Appeals Council denied Plaintiff's request for review of

the ALJ’s decision and Plaintiff appealed to this Court.

     The Court REVERSES the decision of the Social Security

Administration Commissioner and REMANDS the case for further

evaluation.

     Remand is required on an open record to allow the

Administrative Law Judge to properly consider the opinions of

Plaintiff’s treating physicians and any other evidence necessary

to evaluate the totality of Plaintiff’s circumstances and various

infirmities and symptoms.


                        PROCEDURAL HISTORY


     On January 7, 2014, Plaintiff Laurie Terryl Chandler filed

applications for Disability Insurance Benefits and Supplemental

Security Income with the Social Security Administration.

(Administrative Record (“AR”) at pp. 174-85, ECF No. 17).

     On June 2, 2014, the Social Security Administration denied

Plaintiff’s initial applications.    (AR at pp. 77-92).

     On November 25, 2014, the Administration denied her request

for reconsideration.   (AR at pp. 97-116).

     Following the denial of Plaintiff’s request for

reconsideration, she sought a hearing before an Administrative

Law Judge (“ALJ”).   (AR at p. 130).

     On November 30, 2016, an ALJ conducted a hearing on

Plaintiff’s applications.   (AR at pp. 29-76).



                                 3
     On February 1, 2017, the ALJ issued a written decision

denying Plaintiff’s application for Disability Insurance Benefits

and partially granting Plaintiff’s application for Supplemental

Security Income.    (AR at pp. 12-22).

     Plaintiff sought review by the Appeals Council for the

Social Security Administration.      The Appeals Council denied

further review of Plaintiff’s application on May 23, 2018,

rendering the ALJ’s decision as the final administrative decision

by the Commissioner of Social Security.      (AR at pp. 1-3).

     On July 20, 2018, Plaintiff sought judicial review of the

Commissioner of Social Security’s final decision to deny her

application for Disability Benefits and partially grant her

application for Supplemental Security Income in this Court

pursuant to 42 U.S.C. § 405(g).      (Complaint for Review of Social

Security Disability Insurance Determination, ECF No. 1).

     On October 1, 2018, the Magistrate Judge issued a briefing

schedule.    (ECF No. 18).

     On November 27, 2018, Plaintiff filed PLAINTIFF’S BRIEF IN

SUPPORT OF REMAND.    (ECF No. 19).

     On December 6, 2018, Plaintiff filed her UNOPPOSED MOTION

FOR LEAVE TO APPEAR WITHOUT LOCAL COUNSEL AND TO ATTEND ORAL

ARGUMENT VIA TELEPHONE.      (ECF No. 20).

     On December 20, 2018, the Court granted Plaintiff’s Motion

to Appear Without Local Counsel and To Attend Oral Argument via

Telephone.    (ECF No. 21).

     On January 7, 2019, the Defendant filed DEFENDANT’S

                                    4
ANSWERING BRIEF.    (ECF No. 22).

     Plaintiff declined to file an Optional Reply Brief.

     On February 25, 2019, the Court held a hearing on

Plaintiff’s appeal of the decision of the Social Security

Administration Commissioner.


                              BACKGROUND

Plaintiff’s Work History


     Plaintiff is a 57 year-old female.    (Administrative Record

(“AR”) at p. 20, ECF No. 17).

     From 1998 to 2001, Plaintiff worked as a residential aide at

a detox center.    (Id. at pp. 41-45, 190).

     From 2001 to 2003, Plaintiff trained to be a licensed

massage therapist.    (Id. at pp. 41, 192).

     From 2003 to 2013, Plaintiff was self-employed as a massage

therapist.   (Id. at p. 204).   Plaintiff made sufficient payments

to the Social Security Administration to be insured until March

31, 2016.

     On July 15, 2013, Plaintiff alleges she became disabled and

unable to work.    (Id. at p. 40).

     From September 2013 to 2016, Plaintiff worked ten hours a

week as a chore provider for an elderly woman.   (Id. at p. 38).


Plaintiff’s Medical History

Carpal Tunnel Syndrome and Left Elbow Tendinitis

     In August 2012, Plaintiff was diagnosed with carpal tunnel

                                     5
syndrome in her right hand.      Plaintiff had previously suffered

from carpal tunnel syndrome but had surgery to alleviate the

symptoms.    The condition returned and Plaintiff reported that she

was experiencing numbness, tightening, and tingling in her right

hand and thumb.

     In September 2012, Plaintiff again had surgery on her right

hand to alleviate her carpal tunnel syndrome.        (Id. at p. 255).

     Plaintiff also suffered pain in her left elbow.        (Id.)

Plaintiff had injections in her left elbow to help alleviate the

symptoms.    Plaintiff was prescribed a splint to assist her.       (Id.

at 245).

     On February 2, 2015, Plaintiff underwent surgery on her left

hand for carpal tunnel syndrome.        (Id. at p. 460).


Breast Cancer, Depression, And Anxiety


     On May 17, 2013, a tumor was discovered in Plaintiff’s left

breast during a routine mammogram screening.        (Id. at p. 260).    A

biopsy revealed it was a grade 2 invasive ductal carcinoma.

(Id.)

     Plaintiff experienced anxiety and depression following her

diagnosis.    (Id. at p. 341).    She also had chronic headaches,

numbness, tingling, memory changes, and hearing issues.        (Id. at

pp. 343, 350).

     On July 24, 2013, Plaintiff had a partial mastectomy of her

left breast.    (Id. at pp. 338, 408-19).

     Following her breast surgery, Plaintiff underwent radiation

                                    6
treatment from August 27, 2013 until October 11, 2013.      (Id. at

p. 328).    Plaintiff underwent approximately 32 rounds of

radiation treatment on her left breast.    (Id.)

       Plaintiff continued to experience anxiety and depression

following her surgery and during her radiation treatment.      (Id.

at pp. 295, 320, 323).    A mental illness assessment in September

2013 revealed that Plaintiff suffers from episodic anxiety

attacks that may last through an entire day.    (Id. at pp. 446-

49).

       On January 2, 2014, Plaintiff was diagnosed with clinical

depression and prescribed an antidepressant along with her post-

cancer treatment prescription for Tamoxifen.    (Id. at pp. 293-

95).    Plaintiff continued to be on antidepressant medication with

monthly appointments recommended for the next 4-9 months.      (Id.

at p. 292).    Plaintiff also continued to have post-surgery

infirmities for a number of months including rashes, irritation

and inflamation around the surgery and radiation sites, and pain.

(Id. at pp. 287-92).

       On June 12, 2015, a mammogram revealed that cancer

reoccurred in Plaintiff’s left breast.    (Id. at pp. 541, 582).

On August 5, 2015, Plaintiff underwent bilateral total

mastectomies on her breasts.    (Id. at pp. 553-60).


The Social Security Administration’s Review of Plaintiff’s
January 7, 2014 Applications For Disability and Supplemental
Security Income Benefits


       Plaintiff’s January 7, 2014 application for Social Security

                                  7
Administration Disability Insurance Benefits and her January 7,

2014 application for Supplemental Security Income were initially

denied on June 2, 2014.    (AR at pp. 77-92, ECF No. 17).

     Following the initial denials, Plaintiff moved for

reconsideration.   On November 25, 2014, the Social Security

Administration denied Plaintiff’s motion for reconsideration.

(Id. at pp. 107-16).   On July 22, 2014, Plaintiff requested a

hearing before an Administrative Law Judge (“ALJ”).    (Id. at p.

130).

     Plaintiff’s cancer reoccurred during her application

process.   On August 5, 2015, Plaintiff underwent bilateral total

mastectomies on her breasts.    Plaintiff supplemented the record

with additional medical records before she had her hearing before

the ALJ.

     On November 30, 2016, a hearing on Plaintiff’s applications

for Social Security Administration Disability Benefits and

Supplemental Security Income was held before an ALJ.    (Id. at pp.

29-76).

     On February 1, 2017, the ALJ denied Plaintiff’s application

for Disability Insurance Benefits.    (Id. at pp. 12-22).   The ALJ

partially granted Plaintiff’s application for Supplemental

Security Income.   (Id.)

     Plaintiff asserted that she was disabled for a continuous

period following July 15, 2013, approximately at the time of her

first breast cancer surgery.    Plaintiff claimed that she was

disabled for a period of not less than twelve months due to her

                                  8
various disabilities including carpal tunnel syndrome,

sprains/strains and other arthropathies1, and her twice having

breast cancer, surgeries, radiation, and other treatment

including physical therapy.    (Id. at pp. 14, 203-12).

Plaintiff’s application indicated that she suffered from chronic

pain, migraines, anxiety, panic attacks, and fatigue.     (Id. at p.

212).

       The ALJ found that Plaintiff did not have an impairment or

combination of impairments that meets or medically equals the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1, 20 C.F.R. §§ 404.1520(d), 404.1525,

404.1526, 416.920(d), 416.925 and 416.926.    (AR at p. 15, ECF No.

17).

       The ALJ agreed with Plaintiff that she was not capable of

performing her past relevant work as a Massage Therapist.     (Id.

at p. 20).

       The Administrative Law Judge determined that Plaintiff was

classified as “advanced age” as of August 3, 20162 based on the

Social Security Administration regulations.    (AR at p. 20, ECF

No. 17).

       The ALJ found that as of August 3, 2016, there were no jobs


        1
      Arthropathy is a collective term for a disease of the
joints, including swelling, pain, and inflammation.
        2
       The ALJ’s decision includes a typographical error and
states Plaintiff became categorized as “advanced age” as of
“3016,” when this date was “2016.” The record demonstrates that
this typo was harmless error and does not provide a basis for
remand.

                                  9
that existed in significant numbers in the economy that Plaintiff

could perform.   (Id. at pp. 20-22).

     The ALJ found that Plaintiff was entitled to Supplemental

Security Income as of August 3, 2016.     (Id. at p. 22).

     The ALJ found that Plaintiff was not entitled to Disability

Insurance Benefits because she was not under a disability through

March 31, 2016, the date she was last insured by the Social

Security Administration.   (Id.)    The ALJ found that Plaintiff’s

infirmities did not render her unable to work for a continuous

period of 12 months between July 15, 2013 and March 31, 2016.

      Plaintiff sought review of the Administrative Law Judge’s

decision with the Appeals Council.      The Appeals Council declined

Plaintiff's request for review and rendered the ALJ’s decision as

the final administrative decision by the Commissioner of Social

Security.   (Id. at pp. 1-3).


                        STANDARD OF REVIEW


     A claimant is disabled under the Social Security Act if he

or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental

impairment which ... has lasted or can be expected to last for a

continuous period of not less than 12 months.”     42 U.S.C. §

423(d)(1)(A); see 42 U.S.C. § 1382c(a)(3)(A); Burch v. Barnhart,

400 F.3d 676, 679 (9th Cir. 2005).

     A decision by the Commissioner of Social Security must be

affirmed by the District Court if it is based on proper legal

                                   10
standards and the findings are supported by substantial evidence

on the record as a whole.    See 42 U.S.C. § 405(g); Andrews v.

Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

     Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971);

see also Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir.

1993).



                              ANALYSIS

I.   Plaintiff’s Work History Prior to Her Alleged On-Set Date of
     Disability on July 15, 2013


     Plaintiff is a 57 year-old female.    (Administrative Record

(“AR”) at p. 20, ECF No. 17).

     From 1998 to 2001, Plaintiff worked as a residential aide

for detox patients at a drug treatment program while training to

be a Certified Alcohol and Drug Counselor.    (Id. at pp. 41-45,

190).

     In 2001, Plaintiff began training to be a massage therapist.

Plaintiff was employed in a coffee shop and at the library of

Central Oregon Community College while she took massage therapy

courses.   (Id. at pp. 41, 192).

     In 2003, Plaintiff received an Associate’s Degree in Massage

Therapy.   (Id. at p. 36).   Following her graduation in 2003,

Plaintiff was self-employed as a massage therapist for ten years.

(Id. at p. 204).

                                   11
     Plaintiff began to experience infirmities including joint

pain and carpal tunnel syndrome that were exacerbated by her

full-time work as a massage therapist.     In 2012, Plaintiff had

carpal tunnel surgery on her right hand.     (Id. at p. 255).

Plaintiff recovered from the surgery but she had difficulty

working due to continued joint pain, tendinitis in her elbow, and

carpal tunnel developing in her left hand.     (Id. at pp. 46-48).

     As her conditions worsened, Plaintiff stopped working as a

massage therapist on July 15, 2013, shortly before she had her

first surgery for breast cancer.     (Id. at p. 40).

     Plaintiff had a partial mastectomy and more than 30 sessions

of radiation for her first treatment of breast cancer.

Plaintiff’s breast cancer diagnosis exacerbated Plaintiff’s

ongoing mental health issues.   Plaintiff suffered from anxiety,

depression, panic attacks, and seasonal affective disorder.

Plaintiff was prescribed numerous medications for her post-cancer

treatment and for her mental health that had significant side

effects including pain, rashes, and mouth sores.

     Plaintiff still attempted to work part-time after July 2013,

despite her breast cancer surgery and radiation treatment,

chronic joint pain, numbness, headaches, depression and anxiety.

     In September 2013, Plaintiff began working for ten hours a

week as a chore provider for an elderly woman.     (Id. at p. 38).

     Plaintiff testified that her chore provider employment ended

prior to the hearing on November 30, 2016.     (Id. at pp. 39-4).



                                12
II.   Plaintiff’s Medical Evaluations Following Her Alleged On-Set
      Disability Date Of July 15, 2013


      Prior to Plaintiff’s alleged on-set date of disability,

while engaged as a full-time massage therapist, Plaintiff

underwent a right endoscopic carpal tunnel release on September

26, 2012.    (Id. at p. 255).

      A few months later, on April 16, 2013, Dr. James Verheyden,

M.D. found that Plaintiff had left elbow pain that was “a sharp

ache in nature and is rated a 6/10.     There is pain in the

morning, at night, and with activity.”     (Id. at p. 243).    The

doctor found that Plaintiff had numbness and tingling in the left

arm which had progressively worsened.     (Id.)   He found that she

struggled with pain for over five years and that lifting,

gripping, and activity with the left arm exacerbates her

symptoms.    (Id.)   Dr. Verheyden also determined that Plaintiff

has pain in her hands, with her left hand worsening.      (Id.)

Plaintiff was provided with a splint to assist her.      (Id. at p.

245).

      Plaintiff continued to work as a full-time massage therapist

despite her multiple symptoms and joint pain.


      A.    First Breast Cancer Surgery on July 24, 2013


      On May 17, 2013, a tumor was discovered in Plaintiff’s left

breast during a routine mammogram screening.      (Id. at p. 260).    A

biopsy revealed it was a grade 2 invasive ductal carcinoma.


                                  13
(Id.)

     On July 24, 2013, Plaintiff had a partial mastectomy of her

left breast performed by Surgeon Dr. Andrew Higgins, M.D.      (Id.

at pp. 338, 408-19).     Plaintiff was prescribed Tamoxifen to be

taken for the next year post-surgery.

     From August 27, 2013 to October 11, 2013, Plaintiff

underwent external beam radiation with Dr. Russ Omizo, M.D.      (Id.

at p. 328).    Plaintiff had more than 30 radiation treatments

during this period of three months.      (Id.)


     B.     Mental Health Diagnoses During Breast Cancer Treatment


     Plaintiff suffered from multiple mental infirmities

following her first breast cancer diagnosis.     Plaintiff was

referred for a mental health assessment during her radiation

treatment.

     On September 27, 2013, Plaintiff was evaluated by Dr. Marc

Williams, M.D.    (Id. at pp. 445-49).    Plaintiff reported that she

had episodic anxiety attacks since being diagnosed with breast

cancer.    (Id. at p. 446).   While some of the attacks diminished

after 10-15 minutes, “the anxiety may last through the entire

day, at least to some extent.     She reports occasionally she feels

fearful, anxious, and worried as well as feeling physically

tense.    She also reports symptoms of depression, including

feelings of worthlessness, helplessness, sadness and being a

failure.”    (Id.)   Plaintiff has had symptoms of depression for

much of her life.     (Id.)

                                  14
     Dr. Williams found that Plaintiff suffered from a major

depressive disorder, chronic pain, and chronic headaches.       (Id.

at p. 448).   Dr. Williams prescribed Fluoxetine for depression as

well as Hydroxyzine for severe anxiety.      (Id. at p. 449).

     Plaintiff continued follow-up care with Oncologist Dr.

Stephen Kornfeld, M.D.   On October 15, 2013, Plaintiff reported

that she had experienced some hot flashes and feelings of

depression but she reported that she had improved with the use of

her antidepressant medication.   (Id. at p. 275).     Dr. Kornfeld

discussed altering her antidepressant medication to try and

improve her symptoms and avoid negative interaction with her

post-cancer treatment medication Tamoxifen.      (Id. at pp. 275-76).


     C.   Complications Following Plaintiff’s First Breast Cancer
          Treatment And Continued Mental Health Treatment


     On December 12, 2013, Plaintiff had a follow-up appointment

with her Radiation Oncologist Dr. Omizo.      She reported that she

had a rash under her left breast where she had underwent

radiation treatment and that the rash spread to her right breast

and her groin.   (Id. at p. 265).     There were concerns the rash

was related to her Tamoxifen prescription as well as its

interaction with Plaintiff’s antidepressant medication.      Dr.

Omizo prescribed an antifungal medication to treat the rash.

(Id.)

     On January 2, 2014, Plaintiff was examined by Dr. Joseph

Bachtold, D.O. to assess Plaintiff’s continuing depression.        (Id.


                                 15
at p. 293).   Dr. Bachtold explained that Plaintiff had a history

of depression and she “had been on meds for 8-10 years but

stopped these 2 years ago after she ran out of insurance.    She

was recently diagnosed with breast cancer and is taking tamoxifen

which may in part be contributing to her [symptoms].”     (Id. at p.

293).   “The patient and I discussed at length her depressive

symptoms.   I concur that she has clinical depression.”   (Id. at

p. 295).    Plaintiff was prescribed the antidepressant Effexor to

help treat her depression.   (Id.)

     On January 30, 2014, Plaintiff was examined again by Dr.

Bachtold to monitor her depression and also to treat a post-

surgery non-healing lesion on her lower right back that did not

heal for “a number of months.”   (Id. at p. 290).   Plaintiff’s

lesion was sutured and treated with medication.     (Id. at p. 292).

Dr. Bachtold recommended that Plaintiff continue on her

antidepressant medication and continue to seek treatment for the

next “4-9 months” with cognitive behavioral therapy recommended.

(Id.)

     More than twelve months after Plaintiff’s first breast

cancer surgery, Plaintiff continued to undergo treatment.    On

August 21, 2014, Plaintiff had another follow-up appointment with

Oncologist Dr. Kornfeld.   (Id. at p. 384).   Plaintiff reported

that she had been experiencing more rashes, mouth sores, and

significant hot flashes.   Plaintiff continued to take Effexor to

treat her depression.   Plaintiff also suffered from fluctuating

weight, fatigue, insomnia, constipation, cough, urinary

                                 16
frequency, headaches, tingling, and hearing issues.   (Id.)

     D.   Elbow Tendinitis And Carpal Tunnel Syndrome Following
          Plaintiff’s First Breast Cancer Treatment


     Plaintiff suffered from a number of other physical ailments

during the more than two year period between Plaintiff’s first

breast cancer surgery in July 2013 and Plaintiff’s second breast

cancer surgery in August 2015.

     Shortly after Plaintiff ended her radiation treatment for

her first breast cancer in October 2013, Plaintiff was

experiencing increased joint pain, pain in her left elbow, and

carpal tunnel in her left hand.

     On October 16, 2013, Plaintiff stated that she was having

dull throbbing pain following activities using her left elbow.

(Id. at p. 296).   She had previously received steroid injections

which provided relief in her elbow for 3 to 6 months, but the

pain returned.   (Id.)

     On December 9, 2014, Plaintiff stated that her right hand

had improved following her September 2012 carpal tunnel surgery,

but her left hand continued to worsen.   (Id. at p. 461).   “She

states her numbness has become more frequent throughout the day

and is now starting to wake her at night occasionally.   She also

reports aching pain at the base of her thumb.   Pain is described

as a deep, dull ache that is rated a 3/10.”   (Id.)

     On February 2, 2015, Plaintiff underwent a left endoscopic

carpal tunnel release surgery on her left hand.   (Id. at p. 479).

At a post-surgery appointment on February 13, 2015, Plaintiff’s

                                  17
medical records stated that she continued to have tenderness and

pain.     (Id. at p. 460).   The records stated that “patient

understands that the final outcome with regard to their numbness

and tingling will not be known for 6-12 months.      Strength not

expected to return for close to 3 months.”      (Id.)


     E.      Second Breast Cancer Surgery on August 5, 2015


     Four months after her carpal tunnel surgery on her left

hand, on June 12, 2015, a mammogram revealed that cancer

reoccurred in Plaintiff’s left breast.      (Id. at pp. 541, 582).

On August 5, 2015, Plaintiff underwent bilateral total

mastectomies on her breasts.      (Id. at pp. 553-60).

     In a follow-up appointment on August 8, 2015, Surgeon Dr.

Andrew Higgins, M.D. found that Plaintiff was “healing up

reasonably well at this juncture.       Her drain output is a little

too high to remove safely.” (Id. at p. 589).

     On September 11, 2015, Dr. Higgins was able to remove

Plaintiff’s right side drain but the “left output is still a bit

high as would be expected as it was previously radiated.        We will

see whether this decreases.”      (Id. at p. 591).   A few weeks later

on October 1, 2015, Dr. Higgins removed the left side drain but

stated there was “some small risk of development of a seroma.”

(Id.)

     On December 4, 2015, Plaintiff returned to Dr. Higgins who

performed two kenolog injections and instructed Plaintiff to

follow up for further keloid management.      (Id. at p. 594).

                                   18
     Plaintiff reported tightness in her chest and upper back

following the mastectomies.   Plaintiff was prescribed physical

therapy.

     An initial physical therapy evaluation was performed on

January 8, 2016.   (Id. at p. 506).   The initial evaluation stated

that Plaintiff has tightness across the mastectomy incision with

pain when raising her arms.   “She is concerned regarding

lymphedema risk and has not been educated in prevention.      She was

treated today with MLD and given a HEP to address anterior chest

wall flexibility and radiation fibrosis.”     (Id.)   She attended

physical therapy once a month to alleviate tightness in her chest

and back and to assist with her full range of motion in her

shoulders.   (Id. at pp. 508-534).


     F.    November 30, 2016 Letter From Dr. Soni Andreini Poulsen


     On November 30, 2016, Dr. Soni Andreini Poulsen, who is

Plaintiff’s treating primary care physician, provided a letter

for the Social Security Administration to explain the variety of

Plaintiff’s infirmities. Dr. Poulsen stated that Plaintiff was

limited as follows:

     -     can lift or carry up to 10 pounds;

     -     can frequently lift or carry less than 10 pounds;

     -     can stand or walk for 20 minutes at one time;

     -     can stand or walk in an 8-hour workday for less than 2
           hours;

     -     can sit at one time for 8 hours;


                                19
     -      can sit in an 8-hour day for more than 6 hours;

     -      is limited in upper extremities;

     -      can never climb, kneel, crouch, or crawl;

     -      can occasionally balance, stoop/bend, reach overhead,
            finger, and handle;

     -      can frequently reach shoulder height and feel.

     (Id. at pp. 598-99).

     Dr. Poulsen stated that Plaintiff’s numerous medical issues

including anxiety, breast cancer, depression, hyperlipidemia,

headaches, carpal tunnel syndrome, obesity, and elbow pain, along

with her panic attacks and seasonal affective disorder would

limit her ability to work.    (Id. at pp. 597-99).


III. Applicable Law


     The Social Security Administration has implemented

regulations establishing when a person is disabled so as to be

entitled to benefits under the Social Security Act, 42 U.S.C. §§

423, 1382c.    The regulations establish a five-step sequential

evaluation process to determine if a claimant is disabled

pursuant to either Disability Benefits or Supplemental Security

Income.    The Commissioner of the Social Security Administration

reviews a disability claim by evaluating the following:


     (1)    Is the claimant presently engaged in substantial
            gainful activity? If so, the claimant is not
            disabled. If not, proceed to step two.

     (2)    Is the claimant’s alleged impairment sufficiently
            severe to limit his ability to work? If not, the
            claimant is not disabled. If so, proceed to step

                                 20
            three.

      (3)   Does the claimant’s impairment, or combination of
            impairments, meet or equal an impairment listed in
            20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
            the claimant is disabled. If not, proceed to step
            four.

      (4)   Does the claimant possess the residual functional
            capacity to perform his past relevant work? If
            so, the claimant is not disabled. If not, proceed
            to step five.

      (5)   Does the claimant’s residual functional capacity,
            when considered with the claimant’s age,
            education, and work experience, allow him to
            adjust to other work that exists in significant
            numbers in the national economy? If so, the
            claimant is not disabled. If not, the claimant is
            disabled.

      Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th

Cir. 2006) (citing 20 C.F.R. §§ 404.1520; 416.920).

      The claimant has the burden of proof at steps one through

four, and the Commissioner has the burden of proof at step five.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001).


IV.   The Administrative Law Judge Reviewed Plaintiff’s
      Application By Using The Five-Step Sequential Evaluation


      At Plaintiff’s November 30, 2016 administrative hearing, the

Administrative Law Judge (“ALJ”) for the Social Security

Administration reviewed Plaintiff’s claim by engaging in the

five-step sequential evaluation.

      The Parties agree there were no errors in the first three

steps of the administrative review process.

      At step one, the ALJ found that Plaintiff met the insured

status requirements for Disability Insurance Benefits through

                                 21
March 31, 2016. (AR at p. 14, ECF No. 17).

     Plaintiff does not dispute that she was required to

demonstrate that she was disabled for a period of not less than

12 months between July 15, 2013 (her alleged onset date of

disability) and March 31, 2016 (her last date insured), in order

for her to be eligible for Disability Insurance Benefits.

     At step two, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since July 15, 2013.   (Id.)   The ALJ

found that Plaintiff’s part-time work following July 15, 2013 did

not rise to the level of substantial gainful employment.    (Id.)

     At step three, the ALJ found that Plaintiff has the

following severe impairments: carpal tunnel syndrome,

sprains/strains and other arthropathies, and breast cancer.

(Id.)

     At step four, the ALJ reviewed the record and made a finding

as to Plaintiff’s residual functional capacity.

     The ALJ found that Plaintiff had not demonstrated a

disability based on either her obesity or her mental impairments

for depression and anxiety.

     The ALJ found that Plaintiff could not perform her past work

as a massage therapist since July 15, 2013.

     The ALJ found that between July 15, 2013 and August 3, 2016,

Plaintiff could perform work as follows:

     The claimant can lift and/or carry 20 pounds
     occasionally and 10 pounds frequently.

     The claimant can stand and/or walk for six hours out of


                               22
     an eight-hour workday with regular breaks.

     The claimant can sit for six hours out of an eight-hour
     workday with regular breaks.

     The claimant can occasionally reach over her head with
     the left, non dominant upper extremity.

     The claimant can occasionally handle bilaterally.

     (AR at p. 17, ECF No. 17).

     At step five, the ALJ inquired with the vocational expert to

evaluate if there were other jobs that Plaintiff could perform.

     The ALJ found that prior to August 3, 2016, Plaintiff could

have performed work as an Office Helper, a Telephone Survey

Worker, or a Photo Copy Machine Operator.   (Id. at p. 21).

     The ALJ found that as of August 3, 2016, the date the

claimant’s age category changed to someone of advanced age,

Plaintiff was disabled.

     Plaintiff’s application for Disability Insurance Benefits

was denied because she was not insured as of August 3, 2016.

     Plaintiff’s application for Supplemental Security Income was

granted as of August 3, 2016, but it was denied between July 15,

2013 and August 2, 2016.


V.   The ALJ Found Plaintiff Was Eligible for Supplemental
     Security Income But Deemed She Was Ineligible For Disability
     Insurance Benefits


     At step five of the five-step sequential process, the ALJ

must determine if the claimant is able to do any other work

considering her residual functional capacity, age, education, and



                                  23
work experience.   20 C.F.R. § 404.1520(g)(1).   In making this

determination, the ALJ relies on the Dictionary of Occupational

Titles as well as testimony of vocational experts who testify

about specific occupations that a claimant can perform based on

their residual functional capacity.   Zavalin v. Colvin, 778 F.3d

842, 845-46 (9th Cir. 2015).

     In cases involving individuals 55 years of age or older, who

are unable to perform their past work, the ALJ must make a

specific finding as to the amount of vocational adjustment

required for the claimant to transfer to a new position.    20

C.F.R. § 404.1568(d)(4); Coletta v. Massanari, 163 F.Supp.2d

1101, 1105 (N.D. Cal. 2001) (citing Renner v. Heckler, 786 F.2d

1421, 1425 (9th Cir. 1986) (per curiam)).

     The ALJ found that Plaintiff did not have transferable

skills suitable for vocational adjustment.   He determined as of

the date Plaintiff turned 55 years old that she was disabled

pursuant to the agency’s regulations.   See 20 C.F.R. pt 404,

Subpt. P, App. 2, § 200.00(f); Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1225 (9th Cir. 2009).

     The onset date of disability can be critical to an

individual’s application for disability benefits.    Wellington v.

Berryhill, 878 F.3d 867, 872 (9th Cir. 2017).    A claimant can

qualify for Social Security Disability Insurance Benefits only if

the disability begins by the date last insured.    Disability

Insurance Benefits can be paid for up to 12 months before the

application was filed.   42 U.S.C. § 423(a)(1), (c)(2), (d)(1)(A).

                                24
      In contrast, a claimant is eligible for Supplemental

Security Income once she becomes disabled, but she cannot receive

benefits for any period before her application date.   42 U.S.C.

§§ 1382(c)(2), (c)(7), 1382c(a)(3)(A).

      For both programs, the onset disability date is the date

when the claimant is unable to engage in any substantial gainful

activity due to physical or mental impairments that can be

expected to last for at least 12 months.   42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A).

      Here, the ALJ determined the Plaintiff’s onset date of

disability was August 3, 2016.

      Plaintiff was denied Disability Insurance Benefits because

she was no longer insured as of March 31, 2016, before the August

3, 2016 date upon which the ALJ found Plaintiff was disabled.

      Plaintiff was granted Supplemental Security Income as of

August 3, 2016.

      Plaintiff challenges the denial of her Disability Insurance

Benefits and the partial denial of her Supplemental Security

Income Benefits because the ALJ failed to properly consider the

opinions of her treating physicians and the totality of her

circumstances of her disability before March 31, 2016.


VI.   Remand Is Required To Enable The ALJ To Develop The Record
      And Properly Consider The Totality Of Plaintiff’s Incapacity
      And Her Treating Physicians’ Opinions


      Plaintiff argues that the ALJ did not properly consider the

opinions of Plaintiff’s treating physicians and instead relied on

                                 25
the opinions of the State Agency non-examining physicians.

     Plaintiff specifically argues that the ALJ did not properly

evaluate the opinion of Plaintiff’s primary care physician, Dr.

Soni Poulsen.

     Plaintiff also argues that the ALJ did not consider the

totality of her circumstances that included two separate bouts of

breast cancer, multiple carpal tunnel surgeries, chronic joint

pain, headaches, and a history of mental illness that includes

panic attacks, anxiety, and depression.    Plaintiff asserts that

the ALJ failed to consider the longevity and severity of her

symptoms as a result of her various infirmities including the

recovery time from her cancer treatments and carpal tunnel

surgeries.


     A.   The ALJ Did Not Properly Evaluate The Opinion Of
          Plaintiff’s Primary Treating Physician, Dr. Soni
          Poulsen


     A treating physician’s opinion is entitled to the greatest

weight because the treating physician is hired to examine and

treat the patient over an extended period of time and has the

best opportunity to assess the claimant.   Magallanes v. Bowen,

881 F.2d 747, 751 (9th Cir. 1989).    Treating physicians are “most

able to provide a detailed, longitudinal picture of [a

claimant’s] medical impairment(s).”   20 C.F.R. §§ 404.1527(c),

416.927(c).

     An ALJ must state clear and convincing reasons that are

supported by substantial evidence in order to reject the

                               26
uncontradicted opinion of the treating physician.     Bayliss v.

Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).     An ALJ may reject

a treating doctor’s opinion if it is contradicted by another

doctor’s opinion as long as the ALJ provides specific and

legitimate reasons that are supported by substantial evidence.

Id.

      Here, Dr. Soni Poulsen provided a letter indicating that she

was Plaintiff’s primary care provider for two years.      (AR at p.

597, ECF No. 17).   She explained that Plaintiff had a variety of

infirmities and symptoms including anxiety, breast cancer,

depression, headaches, carpal tunnel syndrome, obesity, elbow

pain, decreased range of motion in her shoulders, and

arthralgias.   (Id.)   Dr. Poulsen stated that Plaintiff had

significant limitations in lifting and could stand for less than

two hours in an 8-hour day.    (Id. at p. 598).

      Dr. Poulsen explained that Plaintiff has difficulty with her

range of motion in shoulders primarily due to the scar tissue

from her breast cancer treatments.     (Id. at p. 599).   She also

stated that Plaintiff has joint pain and some tingling and

numbness in her hands.    (Id.)   She explained that Plaintiff

experiences significant side effects from her medications

including pain and fatigue.    (Id.)

      Dr. Poulsen stated that Plaintiff suffers from mental

impairments including panic attacks and seasonal affective

disorder.   (Id.)

      Dr. Poulsen explained that “physically [Plaintiff] would

                                  27
likely be able to do a sedentary job but from a mental or

emotional standpoint, she would likely miss more than 2 days per

month. [Plaintiff] experiences more pain when under emotional

stress.”   (Id. at p. 600).

     The ALJ gave little weight to Dr. Poulsen’s opinions,

stating “[t]he claimant’s stated level of activities and the

evidence of record is more consistent with the findings of the

State agency consultants.     However, the claimant’s symptoms of

arthralgia and pain in her upper extremities have been considered

and incorporated into the adopted residual functional capacity.”

(AR at p. 20, ECF No. 17).


           1.     The ALJ Erred By Relying On The State Agency
                  Physicians’ Opinions


     The ALJ must provide clear and convincing reasons for

rejecting the treating physician’s opinion when there is no clear

contradiction between the treating physician’s opinion and the

medical record.    The ALJ did not explain how Dr. Poulsen’s

opinion was contradicted by any other treating physician or

examining physician’s evaluation in the record.     The ALJ’s

statement that he prefers the findings of the State agency

physicians is insufficient.

     An ALJ may not rely on the opinion of a non-examining

physician alone to reject the opinion of the treating physician

as to the severity of the claimant’s impairments.     Lester v.

Chater, 81 F.3d 821, 830-31 (9th Cir. 1995).


                                  28
     The ALJ is required to consider factors such as the length

of the treating relationship, the frequency of examination, the

nature and extent of the treatment relationship and the

supportability of the treating physician’s opinion in evaluating

its weight.     Trevizo v. Berryhill, 871 F.3d 664, 676 (9th Cir.

2017).   Failure by the ALJ to evaluate these factors with respect

to the treating physician’s opinion constitutes reversible legal

error.   Id.

     The ALJ did not properly evaluate these factors and remand

is required.


           2.     The ALJ Provided No Basis To Reject Dr. Poulsen’s
                  Opinion Based On Plaintiff’s Daily Activities


     The ALJ stated that Dr. Poulsen’s findings were inconsistent

with Plaintiff’s testimony about her daily activities.     The ALJ

did not provide any analysis of the purported inconsistencies.

     A claimant’s testimony may be rejected only for specific,

clear and convincing reasons.     Ghanim v. Colvin, 763 F.3d 1154,

1163 (9th Cir. 2014).     The ALJ provided no basis for this finding

and did not point to any testimony in the record that he found to

be inconsistent with Dr. Poulsen’s opinion.

     The ALJ is required to specifically identify the testimony

from a claimant that he finds not to be credible and explain what

evidence undermines the testimony.     Treichler v. Comm’r of Soc.

Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014).     Remand is

required for the ALJ to properly evaluate Plaintiff’s testimony.


                                  29
Brown-Hunter v. Colvin, 806 F.3d 487, 494-95 (9th Cir. 2015).

       B.   The ALJ Had A Duty To Develop The Record


       On appeal, the Agency argues that the ALJ properly rejected

Dr. Poulsen’s opinion because there were no treatment notes in

the record.

       This is not a proper basis to reject Dr. Poulsen’s opinion.

Dr. Poulsen stated that she was Plaintiff’s primary care

physician of two years.    If the ALJ felt he needed more

information from Dr. Poulsen, he had the ability to request it.

In fact, the ALJ is required to develop the record and evaluate

the medical opinions provided.    Howard v. Barnhart, 341 F.3d

1006, 1012 (9th Cir. 2003).

       Plaintiff correctly argues that the ALJ “could have obtained

testimony from a medical expert, sent the file back to the

Agency’s non-examining consultants for review of the entire file,

arranged for a consultative examination...or even (perhaps most

simply) re-contacted Dr. Poulsen with questions or for

clarification.”    (Pla.’s Opening Brief at p. 25, ECF No. 19).

Plaintiff points out that “the ALJ cites to literally not a

single specific piece of evidence to support his finding that the

record is not consistent.    In any event, if the ALJ had any

confusion or concern regarding Dr. Poulsen’s opinion, it was

plainly within his authority to seek clarification before

rejecting his opinion.”    (Opening Brief at pp. 20-21, ECF No.

19).


                                 30
     The ALJ did not seek clarification from Dr. Poulsen but

rather improperly relied on the State agency opinions.   Lopez v.

Berryhill, 2018 WL 1626683, *14 (N.D. Cal. Apr. 4, 2018) (finding

the ALJ erred in giving greater weight to the State agency

opinions than those of the examining and treating physicians).


     C.   The ALJ Did Not Consider The Totality Of the
          Circumstances Or The Record As A Whole


     The ALJ improperly relied on discrete findings from various

records that were taken out of context.   It is well-settled that

an “ALJ may not cherry-pick evidence to support the conclusion

that a claimant is not disabled, but must consider the evidence

as a whole in making a reasoned disability determination.”

Williams v. Colvin, 2015 WL 4507174, at *6 (C.D. Cal. July 23,

2015).

     An ALJ cannot selectively rely on some entries and ignore

others indicating continued or severe impairments in a claimant.

Holohan v. Massanari, 246 F.3d 1195, 1207 (9th Cir. 2001).    Here,

Plaintiff suffered from multiple, severe impairments including

two different occurrences of breast cancer, multiple carpal

tunnel surgeries, elbow and joint pain, and various mental

infirmities.   The ALJ did not consider these effects collectively

but selectively picked out instances in the medical record that

noted improvement in Plaintiff’s symptoms.

     Much of Plaintiff’s medical record was ignored.   The ALJ

specifically ignored Dr. Poulsen’s findings as to Plaintiff’s


                                31
mental infirmities.   This evidence was particularly important

given the question as to the onset date of Plaintiff’s

disability.   Determining an exact onset date of disability can be

exceptionally difficult when mental illness contributes to a

claimant’s disability.   Sutherland v. Comm’r of Soc. Sec. Admin.,

234 F.Supp.3d 1063, 1069 (D. Or. 2017).   “Mental disorders may

manifest themselves over a period of time.   Consequently, the

precise date of onset of a disabling psychological impairment may

be difficult, or impossible, to ascertain, and the services of a

specialist may be necessary to infer the onset date.”    Morgan v.

Sullivan, 945 F.2d 1079, 1081 (9th Cir. 1991) (per curiam).

     Remand on an open record is necessary to allow the ALJ to

develop the record, consider the totality of Plaintiff’s

circumstances, and properly evaluate the opinion of Dr. Poulsen

and Plaintiff’s numerous other treating physicians.   Benecke v.

Barnhart, 379 F.3d 587, 595 (9th Cir. 2004).

//

//

//

//

//

//

//

//

//



                                32
                           CONCLUSION

     The Commissioner of Social Security Administration’s

decision is REVERSED AND REMANDED for further proceedings on an

open record that is consistent with this Order.

     The Clerk of Court shall CLOSE THE CASE.

     IT IS SO ORDERED.

     DATED: March 29, 2019, Honolulu, Hawaii.




Laurie Terryl Chandler v. Commissioner of Social Security
Administration; Civ. No. 18-00280 HG-RLP; ORDER REVERSING THE
DECISION OF THE SOCIAL SECURITY ADMINISTRATION COMMISSIONER AND
REMANDING THE CASE FOR FURTHER PROCEEDINGS
                                33
